DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 1/19/2021 and 5/19/2021 have been 
entered. Claims 1-20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 10-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,872,283. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially reciting the same limitations.
Claim 1 is rejected in view of claim 1 of the ‘283 patent in that both claims recite:
Claim 1 of the Application
Claim 1 of the ‘283 Patent
1. A system comprising: 
a set of two or more items that have a substantially similar geometric shape, size, and appearance; 

wherein a first item of the set of two or more items is an object that lacks apparent value; and 

wherein a second item of the set of two or more items is a wireless communication device comprising: 

a contactless communications system configured to conduct contactless transactions for payment; 

the contactless communications system including a memory configured to store payment information, including payment information related to an account, a balance, or a value; 

an outer chassis including an interior cavity sized and dimensioned to retain the contactless communications system; 



wherein the exterior surface is decorated so as to mimic the first item.










a contactless communications system configured to conduct contactless transactions for payment;  

the contactless communications system including a memory configured 
to store payment information, including payment information related to an 
account, a balance, or a value;  

an outer chassis including an interior cavity sized and dimensioned to retain the contactless communications system;  

the outer chassis having an exterior surface defining an exterior shape;  



wherein the exterior surface is decorated so as to mimic an unopened condiment packet that lacks apparent value;  

wherein the exterior shape of the outer chassis is sized and configured so as to be similar in size and shape to the unopened condiment packet;  and 

wherein a material forming the exterior surface of the outer chassis is made to resemble the unopened condiment packet. 



	As can be seen, though the claimed languages are not identical, it would have been obvious that claim 1 of the ‘283 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application.
	Claim 2 is rejected in view of claims 1-2 of the ‘283 patent.
	Claim 3 is rejected in view of claims 1-2 of the ‘283 patent.
	Claim 6 is rejected in view of claims 1, 8 and 9 of the ‘283 patent.
	Claim 10 is rejected in view of claims 1 and 9 of the ‘283 patent.
	Claim 11 is rejected in view of claims 1 and 9 of the ‘283 patent.

	Claim 14 is rejected in view of claims 1 and 9 of the ‘283 patent.
	Claim 15 is rejected in view of claims 1 and 9 of the ‘283 patent.
	Claim 16 is rejected in view of claims 1, 9 and 15 of the ‘283 patent.
	Claim 17 is rejected in view of claims 11 and 20 of the ‘283 patent.
	Claim 18 is rejected in view of claims 1, 9 and 15 of the ‘283 patent.
	Claim 19 is rejected in view of claims 1, 9 and 15 of the ‘283 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (Kaplan et al. – 2006/0258397 – herein after referred to as “Kaplan”) in view of Jordahl (Jordahl – 2013/0108041).
Regarding claims 1, 11-12, 16 and 19, Kaplan discloses a system comprising: 
a wireless communication device comprising: 
 	a contactless communications system configured to conduct contactless transactions for payment (Kaplan; figures 1-3, par. 0060 – RFID transaction card 100 included with personal item 300 such as keys); 
the contactless communications system including a memory configured to store payment information, including payment information related to an account, a balance, or a value (Kaplan; figures 1-3, par. 0060 – RFID transaction card 100 included with personal item 300 such as keys, the card 100 passes payment information, including details matching the consumer processing personal items 300 to a credit account to the RFID card reader and thus implying the use of an internal memory; figure 3, the RFID card 100 having cylindrical shape and the RFID chip is embedded inside the card 100); 
an outer chassis including an interior cavity sized and dimensioned to retain the contactless communications system (Kaplan; figures 1-3, par. 0060 – RFID transaction card 100 included with personal item 300 such as keys, the card 100 passes payment information, including details matching the consumer processing personal items 300 to a credit account to the RFID card reader and thus implying the use of an internal memory; figure 3, the RFID card 100 having cylindrical shape and the RFID chip is embedded inside the card 100); 
the outer chassis having an exterior surface defining an exterior shape that is substantially similar to an exterior shape of the first item; and 
	The claim differs in calling for “[wherein the exterior surface is decorated so as to mimic an object that lacks apparent value; wherein the exterior shape of the outer chassis is sized and configured so as to be similar in size and shape to the object that lacks apparent value”. 

	In light of Jordahl’s teachings, it would have been obvious to incorporate the transaction card 100 as taught by Kaplan in everyday items wherein the items lack apparent value of a transaction card. The modification improves the security aspects of the transaction card as taught by Kaplan. Additionally, since the communication device as taught by Kaplan/Jordahl mimic an exterior appearance of an object lack of value, it would follow that there are two types of object having similar exterior appearances included in the system. 
Regarding claim 2, see the discussions regarding Kaplan/Jordahl. Further, Kaplan/Jordahl discloses the system according to claim 1, wherein the exterior surface of the outer chassis is formed of a first material and a second material, wherein the first material is different than the second material (Jordahl – figures 1a, 1b – par. 0006, 0017, 0030, 0031 - embedding RFID tags 105a – 105n to everyday items as shown in figures 1a and 1b, including a watch, tiepin, and a wallet; using the watch as an example, the first and second material can be different materials making the outer appearance of the watch such as the buttons, display, cover, etc.)  
Regarding claim 3, see the discussions regarding Kaplan/Jordahl. Further, Kaplan/Jordahl discloses the system according to claim 2, wherein the first material includes a metal and wherein the second material includes a non-metallic material (Jordahl – figures 1a, 1b – par. 0006, 0017, 0030, 0031 - embedding RFID tags 105a – 105n to everyday items as shown in figures 1a and 1b, including a watch, tiepin, and a wallet; using the watch as an example, the 
Regarding claim 5, see the discussions in view of Kaplan/Jordahl  (Jordahl – figures 1a, 1b – par. 0006, 0017, 0030, 0031 - embedding RFID tags 105a – 105n to everyday items as shown in figures 1a and 1b, including a watch, tiepin,  a wallet, necklace, stone on a ring, key ring, card, other inconspicuous items; using the watch as an example, the first and second material can be different materials such as metal, nonmetal for making the outer appearance of the watch such as the buttons, display, cover, etc., the housing is generally having cylindrical shape).  
The claim differs in calling for system according to claim 1, wherein the first item is an actual writing instrument; and wherein the exterior shape of the outer chassis of the second item is sized and configured to resemble a writing instrument. 
However, since Jordahl discloses that the RFID tag could be embedded in everyday item, it would have been obvious to incorporate the RFID tag in a writing instrument.
The modification merely an intended application of Jordahl’s teachings which would have been well within the skill levels and expectations of an ordinary skilled artisan.
  
Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (Kaplan et al. – 2006/0258397 – herein after referred to as “Kaplan”) in view of Jordahl (Jordahl – 2013/0108041) and further in view of Diaz et al. (Diaz et al. – 2016/0159535; herein after referred to as “Diaz”).
Regarding claims 4, 13 and 20, see the discussions in view of Kaplan/Jordahl. The claim differs in calling for system according to claim 1, wherein the first item is an actual bottle cap; and wherein the exterior shape of the outer chassis of the second item is sized and configured to resemble a bottle cap.  
However, this claimed limitation is not new. Reference to Diaz is cited for embedding an RFID tag in a bottle cap (Diaz; figures 1A-1E, 4 – par. 0005, 0021, 0022, 0033, 0034, 0035, 0049 – RFID tag embedded in a product, reader, sell of the products, purchase of container; par. 0027 – RFID tag embedded in a container assembly, membrane 102, circular liner 100 incorporated in a cap implying at least a portion of the container is circular and having cylindrical shape, membrane 102 can be made of one or more materials including: silicone, PTFE, combination of PTFE and silicone, butyl, combination of  PTFE and butyl, aluminum faced silicone, and/or combination natural rubber and PTFE).  
In light of Diaz’s teachings, it would have been obvious to incorporate the RFID tag in a bottle cap. The modification allows the RFID embed cap to serve as a transaction card as part of a reward program for purchasing the bottle. The modification is also within the skill levels and expectation of an ordinary skilled artisan in view of Jordahl’s teachings. 

Claims 6-10, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (Kaplan et al. – 2006/0258397 – herein after referred to as “Kaplan”) in view of Jordahl (Jordahl – 2013/0108041) in view of King et al. (King et al. – 2010/0169296; herein after referred to as “King”).
Regarding claims 6-10. 14-15, 17-18, see the discussions in view of Kaplan/Jordahl (Kaplan; figures 1-3, par. 0060 – RFID transaction card 100 included with personal item 300 such as keys, the Jordahl – figures 1a, 1b – par. 0006, 0017, 0030, 0031 - embedding RFID tags 105a – 105n to everyday items as shown in figures 1a and 1b, including a watch, tiepin,  a wallet, necklace, stone on a ring, key ring, card, other inconspicuous items; using the watch as an example, the first and second material can be different materials such as metal, nonmetal for making the outer appearance of the watch such as the buttons, display, cover, etc., the housing is generally having cylindrical shape).
	The claim differs in calling for an invisible indicia and an eyewear item. However, this claimed limitation is not new. Reference to King is cited as an evidence of the conventionality of the claimed limitation. Specifically, King discloses in par. 0027 the method of using infrared tags as additional tracking and recording data of items as personal items as discussed in Jordahl and other items such as an eyewear (King; figure 1, par. 0027 – other forms of tracking may alternatively or additionally be used, such as infrared tags, radio frequency identification (RFID), etc.). In light of King’s teachings, it would have been obvious to incorporate the infrared tag in the system as taught by Kaplan/Jordahl with an infrared indicia. The modification provides alternative and additional tracking and record capability which is well within the skill levels and expectations of an ordinary skilled artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2887